DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-13, and 21 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-13, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper, Jr. et al. (US Pub. No. 2015/0351904; hereinafter Cooper).
Cooper discloses the following regarding claim 1: a medical device configured to expand or fortify a stricture comprising: a central conduit section (middle portion of element 302, please see annotated Figure A, below); at least one anchoring section (314, 316), wherein the anchoring section comprises anchoring hooks with blunt tips (Figs. 11-12) that apply pressure to a luminal wall of the stricture at contact points (paras. 0111-0112); and at least one transitional section (Figure A) positioned between the conduit section and the at least one anchoring section (Figure A; Figs. 11-12), wherein at least one section of the device can assume at least two configurations: (i) a first configuration (contracted configuration, e.g., Figs. 15A, 23) having a first outer diameter that is substantially constant along the longitudinal axis of the device (Figs. 15A, 23), and wherein said first outer diameter allows the structure to be inserted in a stricture (paras. 0115-0120); and (ii) a deployed configuration (expanded configuration, e.g., Figs. 11-12) wherein at least one section of the device has a deployed outer diameter that is larger than the first outer diameter (Figs. 11-12, 15A, 23), wherein the deployed outer diameter is large enough to apply pressure against the luminal wall of the stricture (paras. 0111-0112, 0115-0120).  

    PNG
    media_image1.png
    455
    898
    media_image1.png
    Greyscale

Figure A.

Cooper discloses the following regarding claim 2: the device of claim 1, wherein the device comprises two anchoring sections (314, 316) and two transitional sections (Figure A), wherein each transitional section is positioned between the conduit section and one of the anchoring sections (Figure A; Figs. 11-12).  
Cooper discloses the following regarding claim 3: the device of claim 1, wherein each of the conduit section, the at least one transitional section, and the at least one anchoring section are configured to form a substantially cylindrical structure (Figs. 11-12) having an interior lumen (central opening through element 302) and a supportive exterior wall (exterior of element 302).  
Cooper discloses the following regarding claim 4: the device of claim 3, wherein at least a portion of the supportive wall is configured as a mesh having openings (Figs. 11-12).  
Cooper discloses the following regarding claim 9: the device of claim 1, wherein deployment from the first configuration to the deployed configuration increases a minimum lumen diameter of the device (Figs. 11-12, 15A, 23; paras. 0111-0112, 0115-0120).  
Cooper discloses the following regarding claim 10: the device of claim 1, wherein deployment from the first configuration to the deployed configuration decreases the device’s length (Figs. 11-12, 15A, 23).  
Cooper discloses the following regarding claim 11: the device of claim 1, wherein anchoring hooks comprise attachments (attachment points of elements 314, 316 to the main frame of element 302) to the device at different longitudinal points (Figs. 11-12).  
Cooper discloses the following regarding claim 12: a medical device for treatment of a stricture, wherein said device can assume at least two configurations, comprising: a first substantially cylindrical configuration (contracted configuration, e.g., Figs. 15A, 23) of the device, and a deployed configuration (expanded configuration, e.g., Figs. 11-12) of the device wherein at least one region (314, 316) along the cylindrical length of the device is expanded from an initial cylindrical plane (the plane of the collapsed configuration, shown in Figs. 15A, 23) (Figs. 11-12), and wherein the device is expanded enough to apply pressure against a luminal wall of the stricture (paras. 0111-0112), and wherein anchoring hooks (on elements 314, 316) with blunt tips apply additional pressure against the luminal wall at contact points (paras. 0111-0112).  
Cooper discloses the following regarding claim 13: the device of claim 1 configured to comprise a first, second, third, fourth and fifth longitudinal region (Figure A), wherein: the first and fifth regions are positioned at the device’s ends and comprise anchoring hooks (Figure A) to function as the anchoring section (Figure A; Figs. 11-12); the third region is positioned in the device’s middle to function as the conduit section (Figure A); andUS2008 18251164 1US. Patent Application No. 16 079,813Response to Restriction Requirement Page 4 of 8the second and fourth regions comprise the transitional sections (Figure A), wherein the second region is positioned between the first and third region (Figure A), and the fourth region is positioned between the third and fifth region (Figure A). 
Cooper discloses the following regarding claim 21: the device of claim 12 configured to comprise a first, second, third, fourth and fifth longitudinal region, wherein: the first and fifth regions are positioned at the device’s ends (Figure A) and comprise anchoring hooks (Figure A) to function as an anchoring section; the third region is positioned in the device’s middle to function as a conduit section (Figure A); and the second and fourth regions comprise transitional sections, wherein the second region is positioned between the first and third region (Figure A), and the fourth region is positioned between the third and fifth region (Figure A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Patel et al. (US Pub. No. 2004/0249446; hereinafter Patel).
Cooper discloses the limitations of the claimed invention, as disclosed above. However, it does not recite the device comprising a living hinge of an S-hinge, an eyelet hinge, or a trough hinge.  Patel teaches that it is well known in the art that stents are provided with a living hinge of an S-hinge (paras. 0040-0045), for the purpose of providing the stent with the desired flexibility and mechanical characteristics needed to suit the implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of Cooper to include an S-hinge, as taught by Patel, in order to provide the stent with the desired flexibility and mechanical characteristics needed to suit the implantation site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774